In re Clark, Roy; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of St. Tammany, 22nd Judicial District Court, Div. “B”, No. 46011.
The relator represents that the district court has failed to act timely on an application for post conviction relief he has filed on or about August 12, 1991. If relator’s representation is correct, the district court is ordered to consider and act on the application. If relator’s representation is incorrect, the district court is ordered to accept, *60file, and act upon the relator’s application which is herewith transferred to the district court.